United States Court of Appeals
                     For the First Circuit


No. 15-2061

                   UNITED STATES OF AMERICA,

                           Appellee,

                               v.

                        DAVID ALCANTARA,

                     Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF RHODE ISLAND

       [Hon. John J. McConnell, Jr., U.S. District Judge]


                             Before

                      Howard, Chief Judge,
                Selya and Lynch, Circuit Judges.


     Molly Kapstein Cote on brief for appellant.
     Donald C. Lockhart, Assistant United States Attorney, and
Peter F. Neronha, United States Attorney, on brief for appellee.


                       September 19, 2016
             HOWARD,   Chief      Judge.       Defendant-Appellant        David

Alcantara was convicted, after a jury trial, of conspiracy to

commit bank fraud and conspiracy to pass counterfeit currency.

Alcantara    now    challenges    these     convictions,      raising   various

evidentiary issues and one purported instance of prosecutorial

misconduct.       Finding each of Alcantara's claims meritless, we

affirm.

                                       I.

             To   provide   context,   we    describe   the    relevant   facts

supported by the evidence at trial.           In December 2009, Alcantara

and others set out to steal money from a Citizens Bank account

belonging to a car-wash business.           One of the co-conspirators was

a teller at the bank.        Another arrived at the bank posing as an

agent   of    the   car-wash     company.      The   second     co-conspirator

approached the compromised teller and presented a false passport.

The funds were successfully transferred from the car wash's account

to a fraudulent account in the name of Hernandes Realty.                Shortly

thereafter, two other confederates liquidated much of the funds

through a series of cashiers' checks.

             Just weeks later, on January 19, 2010, Alcantara met

with a person — who, unbeknownst to Alcantara, was an undercover

government agent — about the possibility of obtaining fake drivers'

licenses.    During the meeting, Alcantara indicated that he needed

the licenses in "four or five days," which did not leave the agent


                                     - 2 -
enough time to prepare them.        Alcantara told the agent that the

two might be able to work together "for the next round."

            The very next day, Alcantara perpetrated a second bank

fraud, this time from Bank of America.            To execute the scheme,

Alcantara   provided    two    co-conspirators     with    false   temporary

licenses and instructed them to open accounts.             The accomplices

later transferred funds into these accounts.              Unfortunately for

Alcantara, however, neither co-conspirator was successfully able

to withdraw the money.       One was arrested, and the other fled after

hearing what he thought was an alarm.

            On January 24, Alcantara had another conversation with

the undercover agent.    During this call, Alcantara asked the agent

whether he knew anyone who worked at a bank.          The two spoke for a

third time on January 27, again discussing the possibility of the

agent preparing fake licenses.

            In February 2010, Alcantara became involved in a scheme

to pass counterfeit money.          Essentially, the plan was to use

counterfeit bills to purchase inexpensive items in various retail

stores, receiving change in authentic currency.              Alternatively,

the conspirators also purchased more expensive items, returning

them shortly thereafter for real currency.                On February 23,

Alcantara drove to a mall in Farmington, Connecticut with his

brother Urias and other co-conspirators.            Alcantara distributed

counterfeit   $100   bills    to   the   group,   which   the   others   then


                                   - 3 -
attempted to pass.     Ultimately, Urias Alcantara was caught and

arrested in possession of seventeen counterfeit $100 bills. Before

his brother's apprehension, Alcantara unsuccessfully attempted to

alert the group that the police were approaching.

            On March 4, the Secret Service visited a T-Mobile store

where the conspirators had passed some of the counterfeit bills.

The next day, one member of the group texted Alcantara to inform

him of this development.     He further indicated that the agents

planned to return to the store to speak with the manager as well

as review records and camera footage.          Alcantara was arrested

eleven days later, on March 15, 2010, at JFK International Airport.

                                  II.

            Alcantara raises a number of issues on appeal, namely,

(1) various unpreserved evidentiary challenges; (2) two arguably

preserved    evidentiary   challenges;   and    (3)   an   unpreserved

prosecutorial misconduct claim.

                                  A.

            Alcantara identifies five purported evidentiary errors

that he concedes he failed to raise below.      Our review accordingly

is for plain error.    United States v. Peña–Santo, 809 F.3d 686,

694 (1st Cir. 2015). This standard is an "exacting" one, requiring

Alcantara to establish that "(1) there was an error, (2) which was

clear or obvious, (3) that affected his substantial rights, and




                                - 4 -
(4) also seriously impaired the fairness, integrity, or public

reputation of judicial proceedings."           Id.

                                    1.

          Alcantara    first   takes     aim   at    various    references   to

"luxury vehicles" in the trial transcript, as well as a photograph

of his Bentley that was entered into evidence.                   According to

Alcantara, the "cumulative effect" of this evidence was to bias

the jury against him due to his "lavish lifestyle."

          Contrary to Alcantara's contention, the cited testimony

constituted probative evidence.     Multiple witnesses testified that

they knew Alcantara by his Bentley.        Such testimony was admissible

to   establish   the   witnesses'        knowledge     of      the   defendant.

Alcantara's response that "[i]dentity was not an issue in this

case" is beside the point.      See Old Chief v. United States, 519
U.S. 172, 186 (1997) (citing the "familiar, standard rule" that a

defendant "may not stipulate or admit his way out of the full

evidentiary force of the case").          Other witnesses, who were co-

conspirators in Alcantara's criminal plots, testified that he

drove a Lexus during the course of the conspiracy, including to

meetings and bank branches.       This testimony was admissible as

"intrinsic to the crime[s] for which [Alcantara was] charged and

[] on trial."    United States v. DeSimone, 699 F.3d 113, 124 (1st

Cir. 2012).




                                 - 5 -
             Alcantara's alternative argument that, even assuming the

challenged    evidence      was    relevant,     it    was    inadmissible     under

Federal Rule of Evidence 403, fares no better.                     Alcantara points

to twenty-one references to luxury vehicles, in addition to the

photograph of his Bentley, in a trial transcript that spans

hundreds of pages.          Moreover, several of these references took

place during defense counsel's cross-examinations and closing

argument.    Finally, the mentions of luxury vehicles were generally

matter-of-fact statements that Alcantara was known for driving a

Bentley or that he drove a Lexus on certain occasions.                     There was

nothing    particularly      inflammatory      about     them,      such   that   the

probative     value    of    the     testimony        would   be     "substantially

outweighed by a danger of . . . unfair prejudice."                     See Fed. R.

Evid. 403.     Accordingly, it is doubtful that the district court

erred at all, and it certainly did not commit plain error, by

declining to exclude this evidence sua sponte.

                                        2.

             Alcantara's second claim of evidentiary error runs along

similar lines.        He argues that a handful of references to his

wearing a New York Yankees baseball cap prejudiced the jury (which

he assumes to have been composed of Boston Red Sox fans) against

him.   As an initial matter, all but two of the cited references

occurred    during    defense      counsel's   cross-examination.            In   any

event, this testimony, like the references to luxury vehicles


                                      - 6 -
discussed above, was relevant to the witnesses' knowledge of

Alcantara and his appearance.            Any possibility of unfair prejudice

was ameliorated when the district court explicitly instructed the

Rhode Island jury not to hold Alcantara's wearing of a Yankees hat

against him.

                                           3.

           Alcantara next takes issue with the admission of certain

evidence relating to illegal activity by his brother Urias.                     This

argument     proceeds     from     the     erroneous     assumption      that    the

government     failed     to     connect        Alcantara   to    his    brother's

misconduct.

           The    evidence       in      question    consisted      of   (1)     two

photographs of Urias with counterfeit money and (2) testimony

regarding Urias's arrest for passing counterfeit bills at the

Farmington mall.    With respect to the latter issue, the government

introduced evidence that Alcantara, far from being merely present

when his brother was arrested, was a central player in the criminal

scheme.      Alcantara     drove      to   the    mall   with    co-conspirators,

distributed the counterfeit $100 bills to them, and attempted to

warn the others when the police were approaching.                   Accordingly,

testimony about the Farmington incident was not, as Alcantara

contends, prior bad acts evidence subject to Federal Rule of

Evidence 404(b).        Rather, it constituted evidence "intrinsic" to




                                         - 7 -
the   criminal   conspiracy   for    which        Alcantara   was   tried   and

convicted.    DeSimone, 699 F.3d at 124.

             A similar analysis applies to the photographs, which

depict Urias next to a table covered in currency.             The government

introduced evidence that the bills in the photos were counterfeit.1

The photos were obtained from Alcantara's iPhone, along with a

third image of Alcantara himself standing over a similar table of

bills.2    The pictures were all taken within minutes of each other.

In these circumstances, and in light of the previously discussed

evidence that Alcantara and his brother both joined in a conspiracy

to pass counterfeit bills, the photographs of Urias were admissible

against Alcantara to prove that conspiracy.

                                     4.

             Alcantara's fourth claim of error relates to a Secret

Service    agent's   testimony   that       the    bills   depicted   in    the

photographs discussed above were indeed counterfeit.            Essentially,

Alcantara argues that this testimony constituted improper lay

opinion.     We have held that a lay witness may provide an opinion

based upon expertise that he or she "personally acquires through

experience, often on the job."         United States v. Vega, 813 F.3d
1 Alcantara also challenges the admissibility of this
testimony. We address his argument on this point separately below.
      2
      Alcantara argues that the third photo was also inadmissible,
but, as discussed below, this argument similarly fails.


                                    - 8 -
386, 394 (1st Cir. 2016) (citation omitted).                 Such lay expertise

must be "the product of reasoning processes familiar to the average

person in everyday life."            Id. (citation omitted).            For example,

"a police officer noticing patterns of behavior across criminal

operations"      who    "uses   straightforward        logic       to    conclude        a

defendant's behavior fits within that pattern . . . does not need

to be qualified as an expert."           Id.

             Here,     the   agent    testified      that   he     had     previously

investigated numerous cases involving counterfeit bills.                         In the

case at hand, the agent determined that the bills depicted in the

photographs were counterfeit by considering a variety of factors,

including:     (1) one bill was draped over a stick of deodorant,

which counterfeiters often use to avoid detection;3 (2) the ink on

another bill appeared to be "bleeding," which does not happen to

real bills; (3) the bills were all face-down such that the serial

numbers   were    not    visible;     (4)   the   bills     were    all        the   same

denomination;     and    (5)    the    bills   all    appeared          new.         These

considerations represent precisely the type of straightforward

experiential logic that this court has repeatedly found to be

within the realm of permissible lay opinion testimony.                     See, e.g.,

United States v. Valdivia, 680 F.3d 33, 50 (1st Cir. 2012) (agent's


     3 The agent explained that counterfeiters use deodorant to
coat the bills, creating a layer of substance which can make them
appear genuine in the "counterfeit pen test" commonly used by
retailers.


                                       - 9 -
testimony    that     "based       on     his      experience      in   prior     drug

investigations . . . traffickers often list unrelated third parties

as their telephones' subscribers"); United States v. Maher, 454
F.3d 13, 24 (1st Cir. 2006) (officer's testimony that "based on

his experience" Post-It notes "were likely notes of drug orders

and   the   number    '4'     referred        to   a    quantity   of   the    drug").

Accordingly, the admission of this testimony was not plain error.

            To the extent that Alcantara also generally assails the

reliability of the agent's testimony, these concerns go to the

"weight of the evidence, not its admissibility." See United States

v. Mejia, 600 F.3d 12, 19-20 (1st Cir. 2010) (citation omitted).

                                          5.

            In   a   final    claim      of    unpreserved      evidentiary     error,

Alcantara   argues    that     the      court      improperly    admitted     "flight"

evidence, namely, the fact that he was arrested at JFK Airport.

Such evidence is admissible so long as there is "sufficient

extrinsic evidence of guilt to support an inference that [the]

defendant's flight was not merely an episode of normal travel but,

rather, the product of a guilty conscience related to the crime

alleged."    DeSimone, 699 F.3d at 125 (citation omitted).                       While

Alcantara    disputes        the   existence           of   a   sufficient     factual

predicate, the extrinsic evidence of his guilt was substantial,

highlighted by the testimony of multiple co-conspirators in both

the bank frauds and the counterfeiting plot. This fact alone dooms


                                        - 10 -
Alcantara's   claim    of   plain    error.      See,   e.g.,    id.   (noting

"overwhelming evidence" of the defendant's guilt); United States

v.   Otero–Méndez,    273 F.3d 46,    53   (1st   Cir.   2001)    (finding

sufficient factual predicate based on evidence of defendant's

involvement in the charged carjacking).           If more were needed, the

inference of a guilty conscience is further supported by the fact

that Alcantara's arrest at the airport occurred just eleven days

after he learned that the authorities were investigating his

counterfeiting scheme.

                                      B.

           Alcantara raises two additional evidentiary issues on

appeal, which he claims to have preserved below.                Assuming that

Alcantara did preserve these arguments,4 we review the district

court's evidentiary rulings for abuse of discretion.               See United

States v. Gemma, 818 F.3d 23, 35 (1st Cir. 2016).




      4This assumption is a generous one. Indeed, with respect to
the first purportedly preserved issue, namely, evidence relating
to Alcantara's discussions with the undercover agent, Alcantara
concedes that he only objected to the admission of the transcripts
of those conversations. He did not object to the recordings or
any other aspect of the agent's testimony. More broadly, the sole
record evidence cited by Alcantara to establish the preservation
of these issues is a one-page pre-trial motion in limine.
Ordinarily, where the district court denies such a motion, the
moving party must renew its objection at trial to avoid forfeiture.
See, e.g., United States v. Raymond, 697 F.3d 32, 37 (1st Cir.
2012).


                                    - 11 -
                                         1.

            First, Alcantara argues that testimony regarding his

conversations with the undercover agent was irrelevant and thus

inadmissible.        This   contention        need   not    detain     us   long.

Alcantara's first meeting with the agent, during which he expressed

a desire to obtain fake licenses, occurred on January 19, 2010,

just weeks after his involvement in a December 2009 bank fraud

using   a   fake   passport.        On   January     20,   Alcantara    and   his

confederates set in motion a second bank fraud scheme, again using

false identification documents (albeit not ones provided by the

agent).     In the space of the following week, Alcantara had two

more conversations with the undercover agent relating to (1) any

contacts the agent might have at banks and (2) Alcantara's desire

to obtain fake licenses. Alcantara's communications with the agent

were part and parcel of the charged conspiracy, and we accordingly

perceive no error.     See DeSimone, 699 F.3d at 124.

                                         2.

            Alcantara's     other    "preserved"      argument   is    similarly

unavailing. Alcantara contends that the photograph of him standing

over a table covered in currency was "irrelevant and unduly

prejudicial."      This argument proceeds from the flawed assumption

that the government failed to introduce any "reliable evidence

that the money in the picture was in fact counterfeit."                       As

discussed above, a Secret Service agent did opine that, based on


                                     - 12 -
his   experience,   the   bills    in    the   picture   appeared   to   be

counterfeit.   While Alcantara quibbles with the reliability of the

agent's opinion, this goes only to the weight of the evidence, not

to its admissibility.     See Mejia, 600 F.3d at 19-20.        Indeed, as

Alcantara himself points out, defense counsel conducted a robust

cross-examination in an effort to undermine the agent's testimony.

Unfortunately for Alcantara, the jury was not swayed. The evidence

that the bills in the photograph were counterfeit dooms Alcantara's

argument.    At the risk of stating the obvious, a picture of the

defendant with a pile of counterfeit bills is relevant to prove

his involvement in a counterfeiting conspiracy.

                                    C.

            The final arrow in Alcantara's quiver is an unpreserved

claim of prosecutorial misconduct.         In analyzing a prosecutor's

purportedly improper statement, "we typically ask whether [that]

statement so poisoned the well that a new trial is merited."

United States v. Cruz-Díaz, 550 F.3d 169, 174 (1st Cir. 2008)

(citation omitted).   We have identified the following four factors

as relevant to this inquiry:      "(1) the severity of the misconduct;

(2) the context in which it occurred; (3) whether the judge gave

any curative instructions . . . ; and (4) the strength of the

evidence against the defendant."         United States v. Fernandez, 94
F.3d 640 (1st Cir. 1996) (unpublished table decision), 1996 WL
469009, at *8 (citation omitted).          Because Alcantara failed to


                                  - 13 -
object at trial, our review is for plain error.                 Cruz-Díaz, 550
F.3d at 174.

            Alcantara takes issue with a few isolated sentences from

the government's rebuttal argument:                 "Now, the Defendant says,

well, where are the insiders? . . . That's for another day.                  That's

for another jury.         This jury is tasked with deciding what this

member of the conspiracy did, what this Defendant did."                          As an

initial matter, it is hardly clear that the prosecutor's statement

was improper.      Of course, it is true that the jury at Alcantara's

trial was tasked with assessing only his guilt, not that of any

other    co-conspirator.          However,    Alcantara    contends       that     the

prosecutor's statement "provided false affirmation to the jury

that other individuals were in fact charged for the crimes."

            Proceeding         from   the    dubious    assumption        that     the

prosecutor acted improperly, we still fail to perceive plain error.

Any misconduct that occurred was far from severe.               The statements

at issue occupy a mere handful of lines in the trial transcript.

Moreover,       during   his    closing     argument,   defense      counsel       had

referred to the absence of various uncharged co-conspirators.

Accordingly, the prosecutor's comment can be read as an attempt to

shift the jury's focus back to where it belonged:                    the evidence

against Alcantara.         Nonetheless, after making the statement at

issue,    the    prosecutor      expressed    her    openness   to    a    curative

instruction that her comment "was not intended to suggest whether


                                      - 14 -
anyone else was charged."       When the court offered to provide such

an instruction, defense counsel expressly declined.                 Finally, as

laid out above, the evidence against Alcantara in this case was

overwhelming.      In these circumstances, the prosecutor's isolated

and relatively innocuous comment did not "so poison[] the well"

that a new trial was required.               See Cruz-Díaz, 550 F.3d at 174

(citation omitted); see also Fernandez, 94 F.3d 640, at *11

(finding no plain error where the prosecutor "erroneously stated

that the testifying drug traffickers were 'either in jail or go to

[sic] jail'").

                                        D.

             We also reject Alcantara's claim that the cumulative

effect of the purported errors discussed above requires a new

trial.   See United States v. Gaw, 817 F.3d 1, 12 (1st Cir. 2016)

("[C]umulative-error       analysis     is     inappropriate    when   a   party

complains    of    the   cumulative    effect    of   non-errors."     (citation

omitted)).

                                       III.

             For   the    foregoing    reasons,       we   AFFIRM   Alcantara's

convictions.




                                      - 15 -